Citation Nr: 1043947	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to July 1970, to 
include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied service connection for the above-referenced claims.  

A Travel Board hearing was scheduled at the RO in July 2009, to 
be held before a Veterans Law Judge, for which the Veteran failed 
to appear.

In September 2009, the Board remanded the hearing loss and 
tinnitus claims to the RO, via the Appeals Management Center 
(AMC), for further development and adjudicative action.  In a 
September 2010 Supplemental Statement of the Case (SSOC), the 
RO/AMC affirmed the determination previously entered.  The case 
was then returned to the Board for further appellate review.

A review of the record reveals that in December 2009 the Veteran 
submitted a timely VA Form 9 with respect to the claim of new and 
material evidence for PTSD, and although not formally certified, 
such submission confers jurisdiction of the claim upon the 
Board.  38 U.S.C. § 7105(d)(3); 38 C.F.R. § 20.202; see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (pursuant to 38 
U.S.C.A. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an SOC 
is issued by VA); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by the 
timely filing of an notice of disagreement); Fanning v. Brown, 4 
Vet. App. 225, 228-29 (1993) (the Board is obligated to review 
all issues which are reasonably raised from a liberal reading of 
the appellant's substantive appeal, including all documents or 
oral testimony submitted prior to the Board decision).  Thus, the 
issue of whether new and material evidence to reopen the claim 
for service connection for PTSD has been included as an issue on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required with respect to the 
Veteran's claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c) (2010).

Bilateral Hearing Loss and Tinnitus

Here, the  Veteran has essentially claimed that his currently 
diagnosed bilateral hearing loss and tinnitus were incurred in or 
aggravated by his military service.  According to the Veteran, he 
experienced noise exposure due to firing various types of 
weaponry during his military training and from riding in 
helicopters during his service in the Republic of Vietnam.  

Initially, the Board notes that service connection means that the 
facts, shown by the evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of 
service connection for any particular disability, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 


A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  According to 38 C.F.R. § 
3.304(b), the term "noted" denotes only such conditions that 
are recorded in examination reports.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progression of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

As explained in the September 2007 Board Remand, the Veteran's 
service treatment records show that he was diagnosed with 
bilateral high frequency hearing loss at the time of his 
enlistment.  Specifically, the hearing loss diagnosis is 
reflected in the May 18, 1967 entrance report of medical 
examination, which shows that the audiological evaluation 
revealed pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
50 (60)
50 (55)
LEFT
5 (20)
0 (10)
5 (15)
25 (35)
45 (50)

The Board notes that prior to November 1967, audiometric results 
were reported in standards set forth by the American Standards 
Association (ASA).  Those are the first figures of each column 
and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.  (The Board notes that the May 18, 1967 
audiometric findings reported in the September 2007 Remand 
represents the standards as set forth by the ASA.)

The service treatment records show that the Veteran underwent 
further audiological testing on May 19, 1967, the next day, at 
which time pure tone thresholds, in decibels, were as follows:  




HERTZ


500
1000
2000
4000
RIGHT
10 (25)
5 (15)
10 (20)
30 (35)
LEFT
5 (20)
5 (15)
5 (15
30 (35)

The figures in parentheses are based on ISO-ANSI standards to 
facilitate data comparison.  (The Board notes that the May 19, 
1967 audiometric findings reported in the September 2007 Remand 
represents the standards as set forth by the ASA.)

The Veteran's hearing was evaluated again while on active duty in 
June 1968, at which time pure tone thresholds, in decibels, were 
as follows:  




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
50
LEFT
0
0
5
45

Given the date of this examination, the Board assumes that the 
audiometric findings included in the June 1968 treatment record 
were reported using the ISO-ANSI standards.

A subsequent February 1969 audiometric examination shows that the 
Veteran reportedly achieved pure tone thresholds of 0 decibels at 
all frequencies, bilaterally.  On the July 1970 separation report 
of medical examination the Veteran was noted to have achieved 15 
out of 15, bilaterally, on a whispered voice test.  This service 
treatment record, however, is negative for any audiometric 
findings or any discussion as to the Veteran's previously 
documented in-service hearing thresholds and diagnosed bilateral 
hearing loss.   

In this case, the Veteran's service treatment records indicates 
that he had hearing loss as defined by VA regulations at the time 
of his enlistment into active duty service.  See 38 C.F.R. § 
3.385; Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such 
the presumption of soundness has been rebutted with regards to 
the hearing loss disorder, and the question presently before the 
Board with regards to this claim is whether the Veteran's pre-
existing hearing loss was aggravated by his military service.     

As previously noted, the Board remanded the Veteran's claims in 
September 2007 for additional development.  Specifically, the 
Board instructed that the Veteran be afforded a VA examination to 
determine whether his current hearing loss and tinnitus were 
caused or aggravated by his military service.  While the claims 
file reflects that the Veteran was afforded a VA examination in 
February 2010, the Board finds that the medical evidence of 
record continues to be inadequate with which to decide the 
claims.  Accordingly, an additional remand is warranted for the 
reasons set forth below.

The February 2010 VA examination report reflects that the 
Veteran's claims file was reviewed in conjunction with the 
examination.  Following this review and the clinical examination 
of the Veteran, the examiner stated that it was impossible for 
her to determine if the Veteran's hearing loss or tinnitus were 
related to or aggravated by his military service without resort 
to mere speculation, given that only voice testing was completed 
at the time of the Veteran's separation.  However, in reaching 
this conclusion, the VA examiner did not discuss the Veteran's 
service treatment records showing evidence of hearing loss at the 
time of his enlistment and the subsequent service treatment 
record showing continued hearing loss during his active duty 
service.   Thus, it is unclear as to whether the examiner gave 
adequate consideration to all of the Veteran's service treatment 
records.  Accordingly, the Board finds the examiner's medical 
conclusion to be deficient in this respect.

Moreover, the examiner failed to opine, as directed by the 
September 2009 Remand, as to whether the Veteran's hearing loss 
or tinnitus increased in severity during his military service.  
As the VA examination is deficient in this regard, additional 
medical comment is required before the Board can adjudicate the 
Veteran's claims.  See Stegall v. West, 11 Vet. App.  268, 270 
(1998) (holding that a remand by the Board imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with the 
terms of the remand).   

The Board also finds that the February 2010 VA examination does 
not adequately consider the Veteran's competent reports of an 
onset or increase of hearing loss and tinnitus symptomatology 
during his military service and the continuity of his symptoms 
following his separation.  The Board notes that lay statements, 
such as those by the Veteran, may be competent to support claims 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 1153(a) (West 
2002 & Supp. 2009); 38 C.F.R. 3.159, 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Thus, the Veteran's statements regarding the onset, 
continuity, and severity of his hearing loss and tinnitus must be 
given consideration in determining whether service connection is 
warranted. 

In this regard, the Board also notes that the requirements for 
service connection for hearing loss as defined in 38 C.F.R. § 
3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  This regulation does not 
prevent a claimant from establishing service connection on the 
basis of post-service evidence of hearing loss related to service 
when there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As 
such, an additional medical opinion is needed so that the 
examiner can provide an opinion on the etiology of the Veteran's 
hearing loss and tinnitus in light of his reports of continuity 
and severity of his symptoms.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. 
5103A(d); 38 C.F.R. 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  While the Veteran has been afforded a VA 
examination, the Board finds the February 2010 VA examination 
report to be inadequate with which to decide the Veteran's 
claims.  In addition to the failure to address any possible 
increase of hearing loss during the Veteran's military service, 
the Board finds that the December 2009 VA examination report does 
not give adequate consideration to the Veteran's report of a 
continuity and severity of his hearing loss and tinnitus 
symptomatology following his separation from service.  
Accordingly, on remand, the Veteran's reports of a continuity of 
symptomatology must be considered by an appropriate VA examiner 
in rendering an opinion as to the etiology of the Veteran's 
claimed hearing loss and tinnitus disorders.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

PTSD

In his December 2009 VA Form 9, the Veteran indicated that he 
wished to be scheduled for a hearing before a member the Board, 
to be held at the RO, but did not specify the type of hearing he 
preferred.  To date, a hearing has not been scheduled with 
respect to the Veteran's PTSD claim.  Thus, on remand, the RO/AMC 
shall clarify whether the Veteran desires a Travel Board or a 
video conference hearing and schedule the desired hearing at the 
RO, before a Veterans Law Judge, in accordance with applicable 
law.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the claims 
file to be reviewed by an appropriate VA 
examiner for the purpose of obtaining an 
opinion as to the etiology of the claimed 
hearing loss and tinnitus disorders.  If 
possible, the claims file should be reviewed 
by the same examiner who conducted the 
February 2010 VA audiology examination.  The 
examiner shall indicate in the report that 
the claims file has been received, and that a 
review of the claims file has taken place.  
The examiner shall be advised that hearing 
loss or tinnitus need not be shown by the 
results of audiometric testing during the 
claimant's period of active military service 
in order for service connection to be 
granted.
The examiner is then requested to: 
 
(a) Opine whether it is at least as likely as 
not (50 percent likelihood or greater that 
any pre-existing hearing loss, as documented 
in the service treatment records at the time 
of enlistment, permanently worsened or 
otherwise increased in severity (i.e., was 
aggravated), by the Veteran's military 
service, to include reported noise exposure.  
If so, the examiner shall opine whether such 
increase in hearing loss was beyond its 
natural progression during the Veteran's 
service.
 
(b) In regards to the tinnitus disorder, 
opine whether it is at least as likely as not 
(50 percent likelihood or greater) that any 
current tinnitus disorder is etiologically 
related to the Veteran's military service, to 
include reported noise exposure.

In rendering these opinions, the examiner is 
asked to discuss and consider the Veteran's 
report of a continuity of hearing loss and 
tinnitus symptomatology following his 
separation from active duty and the evidence 
of the Veteran's hearing levels following his 
separation.  The effect of post-service 
occupational noise exposure, including is 
employment history as a locomotive engineer, 
shall also be considered.

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  It is requested that the 
examiner consider and reconcile any 
additional opinions of record or any 
contradictory evidence regarding the above.  
If the examiner is unable to provide an 
opinion without resort to mere speculation, 
he or she should so indicate and explain why 
an opinion can not be rendered.  

2.  The RO/AMC will then readjudicate the 
Veteran's hearing loss and tinnitus claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.  
Thereafter, if appropriate, the case is to be 
returned to the Board, following applicable 
appellate procedures.  

3.  With respect to the PTSD claim, the 
RO/AMC shall contact the Veteran to determine 
whether he desires a Travel Board or video 
conference hearing, to be held at the RO.  If 
the Veteran indicates his desire to continue 
with a hearing, the RO/AMC shall schedule the 
Veteran for the requested hearing before a 
Veterans Law Judge, in accordance with 
applicable law.  Otherwise, the RO/AMC 
readjudicate the Veteran's PTSD claim.  If 
the benefit sought on appeal remain denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.  Thereafter, if 
appropriate, the case is to be returned to 
the Board, following applicable appellate 
procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



